DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of TW108137744 on 10/18/2019 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 10/15/2020. It has been annotated and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 (and similarly claim 7), teaches “each of the at least one first coordinate set representing a relative position of the respective one of the at least
one center point to the image recognition device…” is unclear. However, “each of the at least one first coordinate set” lacks antecedent basis since only one at least one first coordinate was previously mentioned. Thus, it is unclear how a plurality of first coordinate sets (Note: If there are a plurality of first coordinate sets, “set” needs to be plural). 
Furthermore, the phrase “by the controller when the at least one object recognized in the container includes multiple objects and when the at least one first coordinate set determined and sent by the image recognition device includes multiple first coordinate sets respectively” is indefinite. It is not clear how one object includes multiple objects and how the at least one first coordinate set is now includes multiple first coordinate sets (i.e. contains multiple iterations of itself). 
Similarly, the phrase “selecting M number of target first coordinate sets from among the multiple first coordinate sets…to M number of objects among the multiple objects…” is indefinite. The claim limitations at this point are clearly defining multiple first coordinate sets and multiple objects, but initially only one of each is mentioned. Furthermore, it is unclear if “target first coordinate sets” is a new limitation or refers to the previous coordinate set(s). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666